Case: 1:19-cv-00329-WOB-KLL Doc #: 50 Filed: 08/27/20 Page: 1 of 2 PAGEID #: 399




        IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DIVISION
                       IN THE SOUTHERN DISTRICT OF OHIO
                                   (Cincinnati)

THE CINCINNATI INSURANCE                              )
COMPANY, an Ohio Corporation                          )
                                                      )
                                                      )          Case No. 1:19-cv-329-WOB
                              Plaintiff,              )
                                                      )
                       v.                             )
                                                      )
                                                      )
BUNTING GRAPHICS, INC., a                             )
Pennsylvania Corporation, BUNTING,                    )
INC., a Pennsylvania Corporation,                     )
415 West Warrington Associates, Inc.,                 )
a Pennsylvania Corporation, JOSHUA P.                 )
BUNTING, a Pennsylvania Resident,                     )
JOSEPH P. BUNTING, a Pennsylvania                     )
Resident, SHANNON BUNTING, a                          )
Pennsylvania Resident,                                )
                                                      )
                                                      )
                              Defendants.


                ORDER STAYING LITIGATION PENDING SETTLEMENT PAYMENTS

                This matter coming before the Court on the parties’ Joint Motion to Stay Lawsuit (“Joint

Motion”), the Court having been advised that the case has settled and that periodic settlement

payments are due in the coming months, the final such payment coming due on December 24,

2020;

                IT IS HEREBY ORDERED:

                       1.     The Joint Motion is GRANTED.


{L0822863.1 }
Case: 1:19-cv-00329-WOB-KLL Doc #: 50 Filed: 08/27/20 Page: 2 of 2 PAGEID #: 400




                         2.   The case is STAYED and any and all dates and deadlines contained within

                this Court’s Amended Scheduling Order, Doc. No. 48, shall be STAYED pending

                Plaintiff’s receipt of Defendants’ remaining settlement payments.

                         3.   The parties shall file either a Stipulation of Dismissal or Joint Status

                Report concerning the status of Defendants’ settlement payments to Plaintiff on or before

                December 31, 2020.




     8/27/2020
                                                            Karen L. Litkovitz
                (date)                                      United States Magistrate District Judge




{L0822863.1 }
